31Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-31 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

USC 112, 6th paragraph interpretation 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Claim limitation has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

Claim 11 recites the limitation of "means for determining a set of expected packets from a second wireless device” which has a corresponding structure as seen in Figures 10-11, Expected Packet Determination Component 1008.

Claim 11 recites the limitation of "means for receiving a packet from the second wireless device, the received packet comprising a header and a first CRC” which has a corresponding structure as seen in Figures 10-11, Reception Component 1004.

Claim 11 recites the limitation of "means for determining whether a second CRC generated based on the header in the received packet matches the first CRC received 

Claim 11 recites the limitation of "means for determining… a third CRC of the set of expected CRCs based on the first CRC” which has a corresponding structure as seen in Figures 10-11, Expected CRC Selection Component 1012.

Claim 11 recites the limitation of "means for replacing the received header with a header corresponding to the determined third CRC” which has a corresponding structure as seen in Figures 10-11, Header Replacement Component 1014.

Claim 12-18 recite the limitation of "means for determining whether a difference between the third CRC and the first CRC…” which has a corresponding structure as seen in Figures 10-11, CRC Verification Component 1010.

The Examiner believes that the above limitation invokes USC 112, 6th paragraph and has a corresponding structure and algorithm as seen in the Applicant’s specification in Figures 10-11.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
Allowable Subject Matter

Claims 1-31 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose a system or a method of wireless communication of a first wireless device, comprising: determining a set of expected packets from a second wireless device, each expected packet of the set of expected packets comprising an expected cyclic redundancy check (CRC) of a set of expected CRCs; receiving a packet from the second wireless device, the received packet comprising a header and a first CRC;  determining whether a second CRC generated based on the header in the received packet matches the first CRC received in the received packet;  determining, when the generated second CRC does not match the first CRC received in the received packet, a third CRC of the set of expected CRCs based on the first CRC;  and replacing the received header with a header corresponding to the determined third CRC” as recited in claim 1 and in similar claims 11 and 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.